DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 06/28/2022.
Claims 1-9 and 11-20 are currently pending in this application. Claims 1-9 and 11-20 have been amended. Claim 10 is cancelled.
Note: the applicant makes extensive amendments to all claims and is suggested to indicate the location(s) of the support in the specification for the amendments to avoid the 112(a) rejections (e.g., a new matter issue) in next office action. 
The terminal disclaimer (TD) submitted on 06/28/2022 has been approved.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is are being considered by the examiner.

Response to Arguments
Regarding the previous 112(b) rejections, the applicant has amended and argued that “… has amended the claims to address these rejections …”. However, the current amendments cause the 112(b) rejections stated below.

Regarding the 101 rejections, the applicant amended the claims and has, in page 14 of the remarks, argued that “… has amended the claims to include additional features that, when combined with the original claim features … language that further integrates the claimed invention into a practical application and recites one or more unconventional and non-generic combination of elements …”.
The applicant’s this argument is not persuasive.
As indicated in the previous rejections, the claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities.  The manipulation and adjustment of a marketing campaign in the form of the adjusted bids for the advertisements is a commercial interaction in the form of a marketing activity. Moreover, the additional features of the amendments (e.g., receiving the data via an electronic communication using a search engine or online market place to produce search result, determining pricing data, performing decreasing or increasing bid related to the position) do NOT provide more than the abstract idea of manipulation and adjustment of an online marketing campaign in the form of the adjusted bids for the advertisements. In other words, the additional language does NOT integrate the claimed limitations into a patentable application or does NOT include unconventional and un-generic combination of elements (i.e., as a generic processor performing a generic computer functions of providing an interface and detecting a user selection of an option, as well as sending and receiving the selections). See the 101 rejections section below for detail. 

The previous double patenting rejections have been withdrawn in response to the applicants’ filing of the TD, which was approved on 06/28/2022.

In regard to the 102 rejections, the applicant has amended the claims and have, in pages 15-16 of the remarks, argued that “… Patwa fail to disclose or suggest … executing, based at least in part on the first keyword, a search on at least one of a search engine or an online marketplace to produce search results for the first product … the second advertisement for the first product as recited in claim 1 …”.
Examiner respectfully disagrees with these arguments. 
As the applicant noted, Patwa, in figs. 1, 3, par. 0023, clearly teaches for the performance of the computing device that “an advertiser refers to any company, organization or individual looking to display advertisements on web pages, which include results pages of search engines. Typically, advertisers will register with and use different advertising web services to identify areas on web pages for displaying the advertiser’s web advertisements – i.e., when a particular type of user views the web page, searches for a particular query on a search engine, etc.”. Moreover, Patwa also teaches that “… co-campaigns may be conditioned on different rules based on the advertisements being shown on a web page. For instance, both Microsoft and HP may each have their own campaigns that are bidding the keyword “laptop”. The two may also have a co-campaign that likewise bids on the keyword “laptop”. A scenario may then result in Microsoft, HP and their co-campaign being the top three campaigns for an advertisement spot on the web page …” – see par. 0047. Furthermore, Patwa, in fig. 8 and paras. 0083, 0084 also discloses that “… advertisements may be selected for display in the different ad spaces by an online auction conducted by an advertisement service. The online auction selects advertisements for different ad spaces based on bid amounts in campaigns …”. Therefore, it is clear that Patwa teaches the amended/argued limitations, “ … executing, based at least in part on the first keyword, a search on at least one of a search engine or an online marketplace to produce search results for the first product … the second advertisement for the first product …”. See the 102 rejections section below for more detail.

The applicant’ arguments, regarding the references by McGuire, Chatter, etc., the independent claims 9, 15, the dependent claims 2-8, 11-14 and 16-20, for the similar limitations responded above for the claim 1, are not persuasive and the response for these arguments are similar to the response for the claim 1 stated above.

Thus, the applicant’s arguments are not persuasive. Please see amended rejections below for amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 (claims 9 has similar limitations) recites “… for processing online marketing campaign data for an online marketing campaign for a first product offered for sale by a first advertiser … executing … a search on at least one of a search engine or an online marketplace to produce search results for the first product, wherein the search results comprise the first advertisement and a second advertisement for the first product by a second advertiser …”, however, it is not clear (1) whether the first product is offered for sale by the first advertiser or the second advertiser; (2) how executing the search engine (or the processor) provides advertisement information by the second advertiser (e.g., omitting necessary step(s)/component(s) which cause the claimed limitations unclear. 
Claims 2-8 and 11-14 depend from the claim 1 or 9, and are analyzed and rejected accordingly.
 
Claims recite “… relative to/position/price …” (e.g., “… the first position of the first advertisement relative to a second position of the second advertisement …” - see claims 1, 3, 15, etc.), “… determining a relative position of the first advertisement … with respect to the second advertisement …” - see claims 15, 18, 19, 20, etc.). However, it is not clear how to relate difference entities (e.g., the first/second positions of the first/second advertisements by the first/second advertisers – note: the first position/advertisement/advertiser are different and not related to the second position/advertisement/advertiser). 
Claims 16-20 depend from the claim 15 and are analyzed and rejected accordingly. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Claims 1-9 and 11-20, with the independent claims 1, 9, 15, are directed, in part, facilitating bidding and adjusting bids on advertisements, and positions/rankings, based on a comparison of the content of the advertisements – the campaign business rules govern the commercial/marketing activity in adjusting the bid amounts, thereby furthering the abstract idea of commercial activities/contractual obligations on the part of the advertiser. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial and legal interactions such as agreements in the form of contracts and marketing activities.  The manipulation and adjustment of a marketing campaign in the form of the adjusted bids for the advertisements is a commercial interaction in the form of a marketing activity. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite additional elements – “one or more processors,” to execute limitations, receiving data “via a first electronic communication” as in claim 1, as well as a “user interface for inputting…;” an “online marketing campaign server…;” a “search engine results page…;” as in claim 9, 15. The processor in the relevant limitations of these claims is recited at a high level of generality (i.e., as a generic processor performing a generic computer function of providing an interface and detecting a user selection of an option, as well as sending and receiving the selections via electronic communication) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Similarly, the interface(s) as claimed are recited at a high level of generality and only serve to send and record inputs as received, and the marketing server(s) are similarly recited as merely sending and receiving data using Internet. The “search engine results page” is recited simply as a source of data collected, rather than adding any meaningful limitations to the claims themselves. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “one or more processors,” to execute limitations, as in claim 1, as well as a “user interface for inputting…;” an “online marketing campaign server…;” a “search engine results page…;” as in claim 9, 15. When considered individually, the “processors,” a “user interface for inputting” and an “online marketing campaign server” as well as “search engine results page” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at least fig 1, 2 and related text, as well as [0032] and [0040] processor 202 is a general-purpose computer, or may contain one of a plurality of other hardware configurations. Fig 7 and related text shows that search engine results page is itself just referenced by the invention, rather than improved in any way.  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent 2 is directed to further modification or disclosure of the interface itself. While this offers helpful clarification, such as describing features of the content of the interface itself, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 3-8, 11-14, and 16-20 are directed further to the abstract idea identified above – that of human activities in the form of commercial/marketing activities. For example, these claims all recite variations of “campaign business rules” or similar terms – i.e. each claim itself recites the abstract idea of managing commercial/marketing activities through the form of predetermined or adjusted rules, in order to ultimately adjust a price paid (i.e. both a commercial activity and a contractual relationship). These claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11 and 15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Patwa et al. (US 2011/0288928 A1).

As per claim 1, Patwa teaches a computer-implemented method for processing online marketing campaign data for an online marketing campaign for a first product offered for sale by a first advertiser (see abstract and par. 0047 for rule-based bidding the keyword campaign in advertisements), the method comprising:
receiving, by one or more processors via a first electronic communication, the online marketing campaign data for the first product, the online marketing campaign data comprising: a first keyword associated with the online marketing campaign; a first bid associated with the first keyword, wherein the first bid is for a first position of a first advertisement for the first product (Patwa: par. 0047, lines 1-6; par. 0048, lines 1-9; par. 0060, lines 1-7; paras. 0083-0088; par. 0093, lines 1-15 – keywords and bid information included);
executing, by the one or more processors and based at least in part on the first keyword, a search on at least one of a search engine or an online marketplace to produce search results for the first product (e.g., laptop, etc.), wherein the search results comprise the first advertisement and a second advertisement for the first product by a second advertiser (Patwa: fig. 1; par. 0023, lines 1-12; par. 0026, lines 1-19; par. 0047, lines 1-19; par. 0048, lines 1-9; par. 0063);
determining, by the one or more processors and based at least in part on the search result, the first position of the first advertisement for the first product by the first advertiser relative to a second position of the second advertisement for the first product by the second advertiser (Patwa: par. 0028, lines 1-5, 10-10-13; par. 0029, lines 1-9; paras. 0082-0089 – competitive campaign business rules drive location of the advertisement; position of competing advertisement is used to apply the rules);
determining, by the one or more processors and based at least in part on the search results, pricing data associated with the first product, wherein the pricing data comprises a first price for the first product shown in the first advertisement and a second price for the first product shown in the second advertisement (Patwa: figs. 6, 8; par. 0047, lines 1-6; par. 0048, lines 1-9; par. 0082, lines 1-6; par. 0087, lines 12-15; paras. 0094-0095 – competitive condition includes a better price from the second competing provider); and 
automatically performing at least one of decreasing or increasing the first bid, by the one or more processors, based at least in part on the first price, the second price, and the first position of the first advertisement for the first product relative to the second position of the second advertisement for the first product (Patwa: fig. 8; par. 0083; par. 0091, lines 10-16; par. 0092, lines 1-14; par. 0093, lines 1-11 – bid price is raised based on the competitive campaign rules).

As per claim 2, Patwa teaches the computer-implemented method of claim 1.
Patwa further teaches:
causing, by the one or more processors, a mobile computing device associated with a user associated with the first advertiser to display the user interface on a display associated with the mobile computing device, wherein the user interface is configured for providing one or more marketing campaign business rules (Patwa: fig. 4, 6, 9 and related text, paras. 0089, 0095 - computing device 903 shows the interface device itself and a user enters the type of campaign/competitive conditions);
receiving, by the one or more processors and from the user, the one or more marketing campaign business rules (Patwa: par. 0048 - the type of campaign is changed, par. 0074 - a user may change or drop out of the campaign at any time, par. 0094 - a user may change the actual advertisement selected); and
storing, by the one or more processors, the one or more marketing campaign business rules in memory (Patwa: paras. 0107-0109 - competitive conditions once set are stored in the memory).

As per claim 3, Patwa teaches the computer-implemented method of claim 2.
Patwa further teaches:
determining, by one or more processors and based at least in part on the first price and the second price, whether the first position of the first advertisement for the first product relative to the second position of the second advertisement for the first product satisfies the one or more marketing campaign business rules, wherein automatically performing at least one of decreasing or increasing the first bid is based (Patwa: paras. 0048, 0087, 0094, 0095 - competitive conditions may include the price of the item, competitors include those conditions in the selection); and
at least in part on the one or more marking campaign business rules in response to determining that the first position of the first advertisement for the first product relative to the second position of the second advertisement for the first product does not satisfy the one or more marketing campaign business rules (Patwa: paras. 0091-0093 - bid price is raised based on the competitive campaign rules). 

As per claim 4, Patwa teaches the computer-implemented method of claim 3.
Patwa further teaches:
automatically performing at least one of decreasing or increasing the first bid based at least in part on the one or more marketing campaign business rules comprises transmitting, by the one or more processors and via a second electronics communication, a request to perform at least one of decreasing or increasing the first bid to a third-party keyword bidding server over the Internet (Patwa: paras. 0026, 0029, 0042, 0061-0073, 0095-0101 - “competitive condition” rules trigger the automatic adjustment of bids, at i.e. 101 those rules pertain to keywords for which bids are then adjusted).
 
As per claim 9, Patwa teaches a computer-implemented method of processing online marketing campaign data for a particular product – par. 0047, the method comprising:
providing a user interface for display on a computing device associated with a first retailer, wherein the user interface is configured for inputting one or more business rules associated with an online marketing campaign associated with the particular product (Patwa: figs. 4, 6, 9 and related text, paras. 0089, 0095 - a user enters the type of campaign/competitive conditions);
receiving, at a marketing campaign server and via the user interface over the Internet, the one or more business rules associated with the online marketing campaign, the online marketing campaign server comprising one or more processors and a memory that stores the online marketing campaign data and first pricing data associated with the particular product (Patwa: figs. 4, 6, 9 and related text, paras. 0089, 0095 - a user enters the type of campaign/competitive conditions), wherein:
the online marketing campaign data comprises one or more keywords and one or more bids associated with each of the one or more keywords (Patwa: paras. 0047, 0060, 0083-0088); and the first pricing data comprises a first price at which the particular product is offered for sale by the first retailer (Patwa: paras. 0048, 0087, 0094, 0095 - pricing for the advertised items);
executing, by the one or more processors and based at least in part on the first keyword, a search on at least one of a search engine or an online marketplace to produce search results for the first product (e.g., laptop, etc.), wherein the search results comprise the first advertisement and a second advertisement for the first product by a second advertiser (Patwa: fig. 1; par. 0023, lines 1-12; par. 0026, lines 1-19; par. 0047, lines 1-19; par. 0048, lines 1-9; par. 0063);
determining, by the one or more processors and based on the search results, a first position of the first advertisement for the particular product (Patwa: paras. 0028-0030, 0082-0089 - competitive campaign business rules drive location of the advertisement; position of competing advertisement is used to apply the rules);
determining, by the one or more processors and based on the search results, a second position for the second advertisement for the particular product and second pricing data comprising a second price at which the particular product is offered for sale by the second retailer (Patwa: fig. 8; paras. 0046-0048, 0082, 0087, 0094, 0095 - competitive condition includes a better price from the second competing provider); and
automatically performing at least one of decreasing or increasing the one or more bids, by the one or more processors, based at least in part on the first position of the first advertisement, the second position of the second advertisement, the first pricing data, the second pricing data, and the one or more business rules (Patwa: paras. 0091-0093 - bid price is raised based on the competitive campaign rules). 

As per claim 11, Patwa teaches the computer-implemented method of claim 9.
Patwa further teaches:
determining, by the one or more processors, the first position of the first advertisement is more desirable than the second position of the second advertisement (Patwa: paras. 0087, 0088, 0092, 0093, 0106 - the bid is increased based on the “desired” location within the page in relation to the competitor’s advertisement, via the “enter price” of the bid itself);
determining, by one or more processors, the first price is greater than the second price, wherein automatically performing at least one of decreasing or increasing the one or more bids is (Patwa: paras. 0093, 0094); and
in response to determining that the first price is greater than the second price and that the first position of the first advertisement is more desirable than the second position of the second advertisement and involves reducing the one or more bids by causing the online marketing campaign server to transmit a request via an electronic communication over the Internet to a third-party keyword bidding server to reduce the one or more bids (Patwa: paras. 0093, 0094 - bid amount lowered based on relative position to a competitor’s advertisement). 

As per claim 15, Patwa teaches a computer system for adjusting a marketing campaign for a first product based at least in part on one or more marketing adjustment preferences (abstract, figs. 4, 6, 9) comprising:
an online marketing campaign server comprising one or more processors and a memory that stores the one or more marketing adjustment preferences, wherein the one or more processors (see figs. 1-3) are configured for:
providing a user interface for display on a computing device associated with a first retailer, wherein the user interface is configured providing the one or more marketing adjustment preferences (Patwa: figs. 4, 6, 9 and related text, paras. 0089, 0095 - a user enters the type of campaign/competitive conditions, computing device 903 shows the interface device itself);
receiving, via the user interface, the one or more marketing adjustment preferences, wherein the one or more marketing adjustment preferences comprise a request to take a particular action based at least in part on a first position and a first price of a first advertisement for the first product offered by the first retailer relative to a second position and a second price of a second advertisement for the first product offered by a second retailer on a search engine results page (Patwa: par. 0048 -  the type of campaign is changed, par. 0074 - a user may change or drop out of the campaign at any time, par. 0094 - a user may change the actual advertisement selected);
storing the one or more marketing adjustment preferences in memory (Patwa: paras. 0107-0109 - competitive conditions once set are stored in the memory);
receiving, via a third-party keyword bidding server, the marketing campaign data associated with the first product for an online marketing campaign initiated by the first retailer, wherein the marketing campaign data comprises a first keyword and a first bid associated with the first keyword (Patwa: paras. 0047, 0060, 0083-0088 - keywords and bid information included);
performing a search engine query comprising the first keyword on a search engine associated with the online marketing campaign to generate a first search engine results page (Patwa: paras. 0083-0085, fig. 8 and related text, see also 0023-0026 - queries are entered for a keyword);
determining a relative position of the first advertisement for the first product by the first retailer with respect to the second advertisement for the first product by the second retailer on the first search engine results page (Patwa: paras. 0028-0030, 0082-0089 - competitive campaign business rules drive location of the advertisement; position of competing advertisement is used to apply the rules);
determining a relative price of the first product from the first retailer with respect to the second retailer (Patwa: paras. 0046-0048, 0082, 0087, 0094, 0095 - competitive condition includes a better price from the second competing provider);
determining, based at least part on the one or more marketing adjustment preferences, the relative position of the first advertisement and the relative price of the first product, to perform at least one of decreasing or increasing the first bid (Patwa: paras. 0046-0048, 0082, 0087, 0094, 0095 - competitive condition includes a better price from the second competing provider, this also drives position of the advertisement itself); and
in response to determining to perform at least one of decreasing or increasing the first bid, transmitting, via an electronic communication, a request to the third-party keyword bidding server to perform at least one of decreasing or increasing the first bid (Patwa: paras. 0091-0093 - bid price is raised based on the competitive campaign rules).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-8, 12-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US 2011/0288928 A1), in view of McGuire et al. (US 2007/0239560 A1).

As per claim 5, Patwa teaches the computer-implemented method of claim 2.
Although Patwa teaches all the limitations above, as well as comparing pricing data to determine if it complies with one or more campaign business rules ((Patwa: paras. 0048, 0087, 0094, 0095 - competitive conditions may include the price of the item, competitors may include those conditions in the selection), Patwa does not explicitly disclose comparing pricing data on an organic search results page. 
However, McGuire teaches: 
determining, by one or more processors, a third price for the first product from the organic search results (McGuire: 0028-0032, and figs 2, 3, and related text - customer accesses search results for a given term); 
comparing, by the one or more processors, the first price with the third price to determine whether the first price satisfies the one or more marketing campaign business rules (McGuire: paras. 0036-0040, see also fig 2, 3 and related text - the prices of the merchant’s items are ranked in the matrix, and discounts/rules are used to determine the final price for the ranking); and
automatically performing at least one of decreasing or increasing the first bid is based at least in part on determining that the first price does not satisfy the one or more marketing campaign business rules (McGuire: paras. 0036-0040 - based on the determination of the price comparison in reference to other merchants offering the same items, the merchant will adjust the price-per-sale, or bidding information, in order to improve or move the product placement of the item in the rankings). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include the pricing related bidding increase, as taught by McGuire, because McGuire teaches that increasing the bid, or per purchase compensation to the service, the advertiser/merchant is able to preserve the base price of the item in different channels (see par. 0038), as increasing the cost associated with a higher or better position is “the most efficient way to improve its position in the search results page and the pricing of its’ offer is to increase that price per sale fee.” By providing or adjusting to a higher PPS, the competitive lower final cost is preserved, and the merchant therefore has an incentive to pay a higher PPS to the system (see par. 0033). 

As per claim 6, Patwa in view of McGuire teaches the computer-implemented method of claim 5.
Patwa further teaches wherein the one or more marketing campaign business rules comprise an instruction to increase the first bid in response to determining that the first price is lower than the second price and third price and the first position of the first advertisement is less desirable than the second position of the second advertisement (Patwa: paras. 0087, 0088, 0092, 0093, 0106 - the bid is increased based on the “desired” location within the page in relation to the competitor’s advertisement, via the “enter price” of the bid itself).

As per claim 7, Patwa in view of McGuire teaches the computer-implemented method of claim 6.
Patwa teaches all the limitations above, including determining desirable positions of advertisements (see paras. 0087, 0088, 0092, 0093, 0106) and adjusting bids to arrive a desirable position, including transmitting that information to a keyword server (see paras. 0026, 0029, 0042, 0061-0073, 0095-0101) – see the rejections to the claim 6. 
in response to determining that the first price is lower than the second price and third price and the first position of the first advertisement is less desirable than the second position of the second advertisement, automatically transmitting, by one or more processors via a second electronic communication, a request to a third-party keyword bidding server to increase the first bid (Patwa: paras. 0093-0094 - bids lowered based on position of a competing advertisement).
 
Patwa does not explicitly disclose specifically comparing higher/lower pricing data among multiple competing ranked offers, i.e. first through third. 
However, McGuire teaches: 
determining, by one or more processors, whether the first price is lower than the second price and the third price (McGuire: paras. 0036-0041, figs. 2 3 and related text - pricing of the assorted merchants for a given product);
determining by one or more processors, whether the first position of the first advertisement is less desirable than the second position of the second advertisement (McGuire: paras. 0031, 0041, see also 0032-0040, 0013, 0014 - advertisers are attempting to improve their ranking in the listing of products by moving to a more prominent spot as in figs. 2, 3); and
in response to determining that the first pricing data comprises a price that is lower than the second and third pricing data and the position of the first advertisement is less desirable than the one or more other advertisements, automatically transmitting a request to the third-party keyword bidding server to increase the first bid (McGuire: paras. 0036-0041 - the price per purchase, i.e. the bid is increased in order to improve the position of the advertisement by reducing the overall cost of the product, paras. 0067, 0047-0050 - search terms/keywords are included in the costs associated with improving the position of the advertisement in reference to a search query).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include a bidding determination to improve the position of the advertisement based on pricing, as taught by McGuire, because McGuire teaches that higher prominence or better location of an advertisement within a page leads to increased internet traffic for the advertisement (see 0005). McGuire teaches that “from a marketing prospective, it is very beneficial for a retailer to have a link to its website appear at the top, or near the top of search results pages…or in some other prominent position on the search results page whenever users enter specific search terms (see 0007).”  By allowing merchants to “outbid competitors,” by adjusting the price to be paid, merchants can reap the benefits of improved placement (see 0012). 

As per claim 8, Patwa in view of McGuire teaches the computer-implemented method of claim 5.
Patwa further teaches wherein the one or more marketing campaign business rules comprise an instruction to cancel the first bid in response to determining that the first price is higher than at least one of the second price or the third price (Patwa: paras. 0089, 0092, 0095 - remove ad campaign deletes the advertisement and thereby removes the bid whenever competitive conditions are met – i.e. a price for the item is “better” in a competitor’s advertisement than in the given advertisement). 

As per claim 12, Patwa teaches the computer-implemented method of claim 11.
Patwa does not explicitly teach, however, McGuire teaches wherein: 
determining the first price is greater than the second price comprises determining the first price is within a particular price of the second price (McGuire: paras. 0039, 0040);
the one or more business rules comprise a pricing tolerance (McGuire: paras. 0039, 0040); and the method further comprises determining, by one or more processors, the particular priced based at least in part on the pricing tolerance (McGuire: paras. 0039, 0040) - the customer discount, which drives the final product price, is set at a ratio or percentage above the per sale fee paid by the advertiser to improve the position).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include pricing tolerance, as taught by McGuire, because McGuire teaches that higher prominence or better location of an advertisement within a page leads to increased internet traffic for the advertisement (see 0005). McGuire teaches that “from a marketing prospective, it is very beneficial for a retailer to have a link to its website appear at the top, or near the top of search results pages…or in some other prominent position on the search results page whenever users enter specific search terms (see 0007).”  By allowing merchants to “outbid competitors,” by adjusting the price to be paid, merchants can reap the benefits of improved placement (see 0012).

As per claim 13, Patwa teaches the computer-implemented method of claim 11.
Patwa in view of McGuire teaches all the limitations above. Patwa does not explicitly teach, however, McGuire teaches wherein: 
the one or more business rules comprise a request to increase a bid of the one or more bids on a keyword of the one or more keywords in response to determining that the particular product is priced lower than a price for the particular product offered for sale by one or more competitors advertising the particular product (McGuire: paras. 0036-0041 - the price per purchase, i.e. the bid is increased in order to improve the position of the advertisement by reducing the overall cost of the product, paras. 0067, 0047-0050 - search terms/keywords are included in the costs associated with improving the position of the advertisement in reference to a search query), and
automatically performing at least one of decreasing or increasing the one or more bids is in response to determining that the first price is less than the second price and that the first position of the first advertisement is not more desirable than the second position of the second advertisement, and involves increasing the one or more bids by causing the online marketing campaign server to transmit a request via an electronic communication over the Internet to a third-party keyword bidding server to increase the one or more bids (McGuire: paras. 0036-0040 - merchant increases the bid spending by increasing the per action price paid). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include the pricing related bidding increase and/or decrease, as taught by McGuire, because McGuire teaches that increasing the bid, or per purchase compensation to the service, the advertiser/merchant is able to preserve the base price of the item in different channels (see par. 0038), as increasing the cost associated with a higher or better position is “the most efficient way to improve its position in the search results page and the pricing of its’ offer is to increase that price per sale fee.” By providing or adjusting to a higher PPS, the competitive lower final cost is preserved, and the merchant therefore has an incentive to pay a higher PPS to the system (see par. 0033). 

As per claim 14, Patwa teaches the computer-implemented method of claim 11.
Patwa further teaches: decreasing market spending on a product if the product priced by the first retailer at a higher price than offered by a competitor (Patwa: par. 0093 - bid amounts decreased). However, Patwa does not explicitly teach rules for visibility increases. 
McGuire teaches wherein the one or more business rules comprise:
a first rule to increase visibility of an advertisement for a product that is priced by the first retailer at a lower than a price offered by one or more competitors, wherein increasing visibility of the advertisement comprises increasing marketing spending on the product (McGuire: paras. 0036-0040 - based on the determination of the price comparison in reference to other merchants offering the same items, the merchant will adjust the price-per-sale, or bidding information, in order to improve or move the product placement of the item in the rankings.); and 
a second rule to decrease marketing spending on the product if the product is priced by the first retailer at a higher price than the price offered by the one or more competitors (McGuire: par. 0041 - bid, in the form of the price per sale or the product price, is not increased when it would be too detrimental to the bottom line; at which point the advertiser would maintain the lower spot). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include the pricing related bidding increase, as taught by McGuire, because McGuire teaches that increasing the bid, or per purchase compensation to the service, the advertiser/merchant is able to preserve the base price of the item in different channels (see par. 0038), as increasing the cost associated with a higher or better position is “the most efficient way to improve its position in the search results page and the pricing of its’ offer is to increase that price per sale fee.” By providing or adjusting to a higher PPS, the competitive lower final cost is preserved, and the merchant therefore has an incentive to pay a higher PPS to the system (see par. 0033). 

As per claim 16, Patwa teaches the computer system of claim 15.
Patwa in view of McGuire teaches all the limitations above. 
Patwa does not explicitly disclose, however, McGuire teaches:
the one or more marketing adjustment preferences comprise a preference for the first advertisement to be a top advertisement on the search engine results page when the first price of the first product offered by the first retailer is lower than the second price of the first product offered by the second retailer (McGuire: paras. 0031, 0041, see also 0032-0040, 0013, 0014 - advertisers are attempting to improve their ranking in the listing of products by moving to a more prominent spot as in figs. 2, 3, see also 0036-0040).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include a bidding determination to improve the position of the advertisement based on pricing, as taught by McGuire, because McGuire teaches that higher prominence or better location of an advertisement within a page leads to increased internet traffic for the advertisement (see par. 0005). McGuire teaches that “from a marketing prospective, it is very beneficial for a retailer to have a link to its website appear at the top, o near the top of search results pages…or in some other prominent position on the search results page whenever users enter specific search terms (see par. 0007).”  By allowing merchants to “outbid competitors,” by adjusting the price to be paid, merchants can reap the benefits of improved placement (see par. 0012). 

As per claim 17, Patwa in view of McGuire teaches the computer system of claim 16.
Patwa further teaches wherein: the one or more marketing adjustment preferences comprise a preference for ceasing the marketing campaign for the first product when the first price of the first product offered by the first retailer is higher than the second price of the first product offered by the second retailer (Patwa: paras.0089, 0092, 0095 - remove ad campaign deletes the advertisement and thereby removes the bid whenever competitive conditions are met – i.e. a price for the item is “better” in a competitor’s advertisement than in the given advertisement).

As per claim 18, Patwa in view of McGuire teaches the computer system of claim 17.
Patwa teaches all the limitations above, as well as comparing pricing data to determine if it complies with one or more campaign business rules (Patwa: paras. 0048, 0087, 0094, 0095 - competitive conditions may include the price of the item, competitors may include those conditions in the selection),
Patwa does not explicitly disclose comparing pricing data on an organic search results page. McGuire however does teach: wherein the one or more processors are further configured for:
determining a third price for the first product offered at one or more organic search results on the first search engine results page (McGuire: paras. 0028-0032, and figs 2, 3, and related text - customer accesses search results for a given term);
determining a second relative price of the first product offered by the first retailer with respect to the third price for the first product offered at the one or more organic search results on the first search engine results page (McGuire: paras. 0036-0040, see also figs. 2, 3 and related text - the prices of the merchant’s items are ranked in the matrix, and discounts/rules are used to determine the final price for the ranking);
determining, based at least part on the one or more marketing adjustment preferences and the second relative position, to perform at least one of decreasing or increasing the first bid; and in response to determining, transmitting, via a second electronic communication, a second request to the third party keyword bidding server to perform at least one of decreasing or increasing the first bid (McGuire: paras. 0036-0040 - based on the determination of the price comparison in reference to other merchants offering the same items, the merchant will adjust the price-per-sale, or bidding information, in order to improve or move the product placement of the item in the rankings) – see also rejections to the claim 15.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include the pricing related bidding increase, as taught by McGuire, because McGuire teaches that increasing the bid, or per purchase compensation to the service, the advertiser/merchant is able to preserve the base price of the item in different channels (see par. 0038), as increasing the cost associated with a higher or better position is “the most efficient way to improve its position in the search results page and the pricing of its’ offer is to increase that price per sale fee.” By providing or adjusting to a higher PPS, the competitive lower final cost is preserved, and the merchant therefore has an incentive to pay a higher PPS to the system (see par. 0033). 

As per claim 19, Patwa teaches the computer system of claim 15.
Patwa does not explicitly disclose, however, McGuire teaches 
wherein the one or more marketing adjustment preferences comprise a request to decrease the first bid in response to determining that the relative position of the first advertisement is positioned more desirably with respect to a position of the second advertisement and the relative price of the first product offered by the first retailer if higher than a price of the first product offered by the second retailer (McGuire: par. 0041 - bid, in the form of the price per sale or the product price, is not increased when it would be too detrimental to the bottom line; at which point the advertiser would maintain the lower spot);
the one or more processors are further configured for determining the relative position of the first advertisement is positioned higher with respect to the position of the second advertisement and the relative price of the first product offered by the first retailer is higher than the price of the first product offered by the second retailer and the request involves decreasing the first bid by a first amount based at least in part on the one or more marketing adjustment preferences (McGuire: par. 0041 - bid, in the form of the price per sale or the product price, is not increased when it would be too detrimental to the bottom line; at which point the advertiser would maintain the lower spot, see paras. 0036-0040 - for bidding to change position based on price). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa with the teaching of McGuire to include the pricing related bidding increase and/or decrease, as taught by McGuire, because McGuire teaches that increasing the bid, or per purchase compensation to the service, the advertiser/merchant is able to preserve the base price of the item in different channels (see par. 0038), as increasing the cost associated with a higher or better position is “the most efficient way to improve its position in the search results page and the pricing of its’ offer is to increase that price per sale fee.” By providing or adjusting to a higher PPS, the competitive lower final cost is preserved, and the merchant therefore has an incentive to pay a higher PPS to the system (see par. 0033). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patwa et al. (US 2011/0288928 A1), in view of McGuire et al. (US 2007/0239560 A1) and further in view of Chatter et al (US 2009/0099902 A1). 

As per claim 20, Patwa in view of McGuire teaches the computer system of claim 19.
Patwa further teaches: 
receiving, via the third-party keyword bidding server, other marketing campaign data associated with the one or more other products offered for sale by the first retailer, the other marketing campaign data comprising at least one bid and at least one keyword for each of the one or more other products (Patwa: paras. 0047, 0060, 0083-0088 - keywords and bid information included);
for each of the one or more other products from the first retailer, performing a search engine query comprising the at least one keyword on the search engine associated with the online marketing campaign to generate a second search engine results page (Patwa: paras. 0083-0085, fig. 8 and related text, see also 0023-0026 - queries are entered for a keyword);
determining a second relative position of a second advertisement for the other product with respect to one or more competing advertisements for the other product from one or more competing retailers on the search engine results pages; determining a second relative price of the other product offered by the first retailer with respect to one or more competing prices of the other product offered by the one or more competing retailers (Patwa: paras. 0046-0048, 0082, 0087, 0094, 0095 - competitive condition includes a better price from the second competing provider)
determining, based at least part on the one or more marketing adjustment preferences, the second relative position, and the second relative price, whether to increase the at least one bid for the other product (Patwa: paras. 0087, 0088, 0092, 0093, 0106 - the bid is increased based on the “desired” location within the page in relation to the competitor’s advertisement, via the “enter price” of the bid itself); and
in response to determining: (1) that the second advertisement is positioned more desirably with respect to the one or more competing advertisements and the second relative price of the first product is higher than the one or more competing prices (Patwa: paras. 0087-0094 - advertiser would seek to have the lower price if the price is displayed close to a competing advertisement); and (2) to increase the at least one bid for the other product: transmitting, via a second electronic communication, a request to the third party keyword bidding server to increase the at least one bid for the other product by a second amount based at least in part on the first amount and the online marketing campaign information (Patwa: paras. 0103-0105 - bid increases occur in the hopes of generating proximity to the given advertisement, i.e. the example at 0105).

However, Patwa does not specifically teach the use of the bidding information as a budget. 
Chatter however does teach: 
receiving online marketing campaign budget information associated with the first retailer (Chatter: paras. 0110, 0121, 0134-0144, see also 0146-0169 - budget information received);
increasing a bid based at least in part on the first amount and the online marketing campaign budget information (Chatter: paras. 0110, 0121, 0134-0144, see also 0146-0169 - bid allocation are changed to accommodate the overall budget constraint). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Patwa in view of McGuire with the teaching of Chatter to include budget considerations, as taught by Chatter, because Chatter teaches it is vital to consider the time sensitive business objectives of the advertiser, while minimizing the advertising expenditure (see par. 0006). Without considering the budget constraints, the business is taking significant risks of exposure due to potential wasting of competitive bids – Chatter teaches this is particularly applicable to internet advertising as CPC prices can vary unpredictably and can return inconsistent results (see par. 0016).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAUNG T LWIN/Primary Examiner, Art Unit 2495